N e w s R e l e a s e FOR IMMEDIATE RELEASE JULY 1, 2008 Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 Plains Exploration & Production Company 700 Milam Street, Ste. 3100 Houston, TX77002 CHESAPEAKE CONTACTS: JEFFREY L. MOBLEY, CFA (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND (405) 879-9232 marc.rowland@chk.com PXP CONTACTS: HANCE MYERS (713) 579-6291 hmyers@pxp.com SCOTT WINTERS (713) 579-6190 swinters@pxp.com CHESAPEAKE AND PXP ANNOUNCE HAYNESVILLE SHALE JOINT VENTURE OKLAHOMA CITY, OK AND HOUSTON, TX, JULY 1, 2008 – Chesapeake Energy Corporation (NYSE:CHK) and Plains Exploration & Production Company (NYSE:PXP) (“PXP”) today announced they have entered into a Haynesville Shale joint venture (the “JV”) in North Louisiana and East Texas. PXP has agreed to acquire a 20% interest in Chesapeake’s Haynesville Shale leasehold as of June 30, 2008 for $1.65 billion in cash.In addition, PXP has agreed to fund 50% of Chesapeake’s 80% share of drilling and completion costs for future Haynesville Shale JV wells over a several year period until an additional $1.65 billion has been paid.Chesapeake estimates that its Haynesville leasehold as of June 30, 2008 was approximately 550,000 net acres.As a result of the transaction, PXP will hold approximately 110,000 net acres of this leasehold and Chesapeake will hold approximately 440,000 net acres.Chesapeake plans to continue acquiring leasehold in the Haynesville Shale play and PXP will have the right to a 20% participation in any such additional leasehold. The companies currently plan to develop the Haynesville Shale using 80 acre spacing, which could support the drilling of up to 6,875 horizontal wells on the leasehold.Assuming that per well estimated ultimate reserves (EUR) average between 4.5 and 8.5 billion cubic feet of natural gas equivalent (bcfe), the companies’ present Haynesville Shale leasehold could hold net unrisked unproved reserve potential of 23-44 trillion cubic feet of natural gas equivalent (after deducting an assumed average royalty burden of 25%).Chesapeake is currently utilizing five operated rigs in the Haynesville Shale play and anticipates operating at least 12 rigs by year-end 2008, at least 30 rigs by year-end 2009 and up to 60 rigs by year-end 2010.Under this planned rig allocation, the companies anticipate drilling at least 600 wells over the next three years. Aubrey K.
